Citation Nr: 0822353	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  06-23 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to waiver of recovery of overpayment of 
Department of Veterans Affairs (VA) disability pension 
benefits in the total amount of $22,353.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from July 1973 to March 1976.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 decision by Committee on Waivers 
and Compromises (COWC) at the above Department of Veterans 
Affairs (VA) Regional Office (RO), denying waiver of 
indebtedness. 


FINDINGS OF FACT

1.  The veteran was paid excess non-service-connected pension 
benefits totalling $22,353, based upon a failure to timely 
report changes in circumstances, including his placement in a 
nursing home facility.  He failed to report those changes due 
to his having suffered a stroke, with associated loss of 
cognitive capacity.  

2.  The creation of the overpayment debt was substantially 
not the fault of the veteran, and was also not the fault of 
VA.

3.  Undue hardship would likely befall the veteran and/or his 
family were he to be required to repay the debt.

4.  Waiver of the debt will not nullify the purpose for which 
the benefits were created.

5.  There is no unjust enrichment resulting from waiver of 
the overpayment debt.

6.  There is no showing of a change in position that would 
result in additional harm from requiring repayment beyond the 
hardship associated with the recovery of the debt 
overpayment.  

7.  There is no indication of fraud, misrepresentation, or 
bad faith on the part of any person having an interest in 
obtaining waiver of the overpayment.  

8.  Equity and good conscience would best be served by waiver 
of the entirety of the $22,353 debt.  


CONCLUSION OF LAW

Waiver of recovery of the overpayment of non-service-
connected pension benefits, in the calculated amount of 
$22,353, is not precluded by law, and waiver of recovery of 
the entirety of that overpayment would best serve equity and 
good conscience.  38 U.S.C.A. §§ 5103, 5107, 5302(c) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 1.962, 3.102 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested waiver of overpayment of non-
service-connected (NSC) disability pension benefits, created 
as a result of the occurrence of an event which should have 
caused a reduction of the payable amount, but was not timely 
reported to VA.  The veteran was admitted to a VA nursing 
home for care beginning on May 11, 2001, which resulted in 
his being entitled to his VA NSC pension benefits only in the 
amount of $90 monthly, beginning effective from September 1, 
2001.  The Board finds that the overpayment was properly 
created.  See 38 U.S.C.A. § 1522 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.274, 3.275 (2007).

As a preliminary matter, the Board must address the 
untimeliness of the veteran's request for waiver of 
overpayment.  A request for waiver of an indebtedness other 
than for loan guaranty shall only be considered if made 
within 180 days following the date of a notice of 
indebtedness to the debtor.  38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.963(b)(2).

The 180-day period may be extended if the person requesting 
waiver demonstrates that, as a result of an error by either 
VA or postal authorities, or due to other circumstances 
beyond the debtor's control, there was a delay in receipt of 
the notification of indebtedness beyond the time customarily 
required for mailing.  38 C.F.R. § 1.963(b)(2).  If the delay 
in the receipt of the notice of indebtedness is 
substantiated, the 180-day period is computed from the date 
of the requester's actual receipt of the notice of 
indebtedness. Id.

The claims file contains a February 2002 notice informing the 
veteran of the created overpayment.  However, as the 
veteran's representative has averred, and as the medical 
record reflects, the veteran suffered a stroke in 2001 which 
resulted in his nursing home placement, and the stroke 
resulted in aphasia and dysphasia.  A March 2004 treatment 
record informs that the veteran at that time still required 
assistance for all activities of daily living, but that he 
also had impaired mental functioning, such that he had lost 
discernment regarding denominations of money and decision 
making, so that his sister was noted in the March 2004 record 
to now have decision-making authority.  Hence, in effect, the 
record does not inform of the veteran ever having regained 
sufficient mental functioning to request waiver of 
overpayment.  

The veteran's mental impairment due to the stroke was of 
sufficient severity to toll the time limit requirement for 
filing a request for waiver of indebtedness, such that the 
request for waiver of indebtedness is hereby deemed timely.  
38 C.F.R. § 1.963(b)(2).

The evidentiary record reflects that the veteran is under the 
care of immediate family members for all activities of daily 
living.  A December 2004 financial statement informs that the 
portion of monthly expenses attributed by the family to the 
veteran is approximately $1,000, and the Board finds this 
estimate to be reasonable.  The veteran's recognizable income 
from Social Security is reported at $727 per month.  The 
veteran is thus shown not to have the capacity to repay the 
overpayment to VA.

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and if the recovery of the indebtedness from the payee who 
received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The 
standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).

The standard of "equity and good conscience" means arriving 
at a fair decision between the obligor and the Government.  
38 C.F.R. § 1.965(a).  In making this determination, 
consideration is given to the following elements, which are 
not intended to be all-inclusive:  (1) fault of the debtor 
(where actions of the debtor contribute to creation of the 
debt); (2) balancing of faults (weighing fault of the debtor 
against VA fault); (3) undue hardship (whether collection 
would deprive the debtor or his family of basic necessities); 
(4) defeat the purpose (whether withholding of benefits or 
recovery would nullify the objective for which the benefits 
were intended); (5) unjust enrichment (whether failure to 
make restitution would result in unfair gain to the debtor); 
and (6) changing positions to one's detriment (whether 
reliance on VA benefits results in relinquishment of a 
valuable right or incurrence of a legal obligation).  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  In the discussion 
that follows, the Board addresses all six elements, and in so 
doing arrives at its determination regarding debt relief in 
this case.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the request for 
waiver, or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the request, in which case the request is 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Upon review of the evidentiary record in this case, the Board 
finds that the creation of the debt was substantially not the 
fault of the veteran, and neither was it the fault of VA; 
that undue hardship would likely befall the veteran and/or 
his family were he to be required to repay the debt; that 
waiver of the debt will not nullify the purpose for which the 
benefits were created, because VA NSC pension benefits are 
precisely to aid the subsistence of veterans who are needy 
and are not otherwise compensated by the VA benefits system; 
that while there is certainly enrichment through a waiver of 
the debt, this enrichment is not unjust, in that the veteran 
undoubtedly suffers numerous and significant hardships due to 
physical and mental impairment that ultimately cannot be 
compensated, and for which sufficient support and care will 
frequently be lacking, despite best efforts of the nursing 
facility during the overpayment interval in question, and of 
the veteran's family thereafter; and that there is no showing 
of the veteran or his caretaking family changing their 
position such that additional significant harm would result 
from any leveraging of the funds received in overpayment. 

On balance, the Board finds that the evidence is at least in 
relative equipoise as to the propriety of granting the 
waiver, such that equity and good conscience would best be 
served by that outcome, in fairness at once to the Government 
and to the veteran.  38 C.F.R. § 1.965(a).  There is also no 
indication of fraud, misrepresentation, or bad faith on the 
part of any person having an interest in obtaining the waiver 
of overpayment.  

Accordingly, with all due respect for the decision of the 
COWC, and with consideration of the doctrine of giving the 
benefit of the doubt to the veteran, the Board finds that 
waiver of the $22,353 overpayment is appropriate.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

ORDER


Waiver of overpayment of non-service-connected pension 
benefits, in the amount of $22,353, is granted.  



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


